DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/16/2021 has been entered.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iio (US 20120118598 A1) in view of Aoki (US 20120261153 A1) and further in view of Schulin (US 3845827 A).and further in view of Benedict (US 1845825 A).
Regarding claims 1, 5, and 11, Iio discloses an electric hammer drill (101) adapted to impart axial impacts to a hammer bit (119), comprising: a housing (103); a driving motor (111) supported by the housing (103); a gearcase (107); a spindle/tool holder (137) housed in the gearcase (107) and coupled to the driving motor (111) for receiving torque from the driving motor (111), causing the spindle/tool holder (137) to rotate; 
a reciprocating/striking mechanism (115) operable to create an variable pressure air spring within the tool holder/spindle (137), the striking 
a vibration dampening mechanism (151) including: base with front and rear plates (161, 162) in a weight container (152) of the gear housing (107); a vibration reducing weight (153); a first biasing spring (155) arranged between the front plate (161) and tire vibration reducing weight (153) and defining a first biasing axis that is parallel to the reciprocation axis, the first biasing spring (155) biasing the vibration counter/reducing weight (153) away from the front plate (161) in a first direction; and 
a second biasing spring (155) arranged between the rear plate (162) and the vibration counter/reducing weight (153) and arranged along the first biasing axis, the second biasing spring (155) away from the rear plate (162) in a second direction that is opposite the first direction, wherein the vibration reducing weight (153) is movable for reciprocation along the first biasing axis out of phase with the striking mechanism (115), and wherein the first biasing spring (155) biases the vibration reducing weight (153) towards the second biasing spring (155) and the second biasing spring (155) biases the vibration reducing weight (153) towards the first biasing 
Iio fails to disclose the counterweight circumscribes/circumscribing an exterior of a base having both a first counterweight, a second counterweight having a curvilinear portion coupled to the first counterweight and arranged on a side of the base that is opposite the first counterweight, a first spring arranged between the base and the first counterweight and defining a first biasing axis that is parallel to the reciprocation axis, the first spring biasing the first counterweight away from the base, and a second spring arranged between the base and the second counterweight and arranged along the first biasing axis, the second spring biasing the second counterweight away from the base, wherein the first and second counterweights are movable together for reciprocation along the first biasing axis out of phase with the reciprocation mechanism, and wherein the first and second springs respectively bias the first and second counterweights toward a neutral position when the motor is deactivated and the second counter weight coupled to the first counterweight by a separate coupling member.

Schulin also teaches first counterweight (10), a second counterweight (12/13) coupled to the first counterweight wherein the first and second counterweights are movable together for reciprocation wherein the first and second springs respectively bias the first and second counterweights (col. 3, lines 58-67, col. 4, lines 1-60, figs. 1-2).
Benedict teaches a vibration control device comprising a counterweight (6) circumscribing a base (b/15) and teaches having projections (6a/6b/18a/18b) which form first and second counterweights with first and second springs (13/14) on both sides (figs. 1-3) with the second counterweight coupled to the first counterweight and arranged on a side of the base that is opposite the first counterweight, wherein the counterweight is movable for reciprocation, a first spring (13) arranged between the base and the first counterweight and defining a first biasing axis that is parallel to the reciprocation axis, the first spring biasing the first counterweight away from the base, and a second spring (14) arranged between the base and the second counterweight and arranged along the first biasing axis, the second spring biasing the second counterweight away from the base (col. 1, lines 31-50, col. 2, lines 51-100, col. 3, lines 1-63, 
Given the suggestion and teachings of Iio to have a vibration dampening mechanism having a counterweight mounted over a gearcase, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the counterweight to circumscribe an exterior of a base having both a first counterweight, a second counterweight having a curvilinear portion coupled to the first counterweight and arranged on a side of the base that is opposite the first counterweight, a first spring arranged between the base and the first counterweight and defining a first biasing axis that is parallel to the reciprocation axis, the first spring biasing the first counterweight away from the base, and a second spring arranged between the base and the second counterweight and arranged along the first biasing axis, the second spring biasing the second counterweight away from the base, wherein the first and second counterweights are movable together for reciprocation along the first biasing axis out of phase with the reciprocation mechanism, and wherein the first and second springs respectively bias the first and second counterweights toward a neutral position when the motor is deactivated and the second counter weight 
Regarding claims 2-4 and 6-10, Iio discloses the dynamic vibration reducer (151) further comprising a fourth biasing spring (155) arranged on the second side of the vibration reducing weight (153) along the second biasing axis, the third biasing spring (155) biasing the vibration reducing weight (153) toward the fourth biasing spring (155) and the fourth biasing spring (155) biasing the vibration reducing weight (153) toward the third biasing spring (155), wherein the third and fourth springs (155) bias the vibration reducing weight (153) toward a neutral position when the driving motor (111) is deactivated in D1 (see paragraphs [0031 ]-[0035] and figure 3); and Aoki teaches coil springs (157/249/259) arranged between the base (153/243/253 [0031], figs. 3-7) and counterweights (155/247/257 and 159/248/258) coupled together.
Regarding claims 12-18, Iio discloses the vibration damping mechanism is arranged outside the gearcase. Aoki teaches discloses the curvilinear portion of the counterweight is concave and the mating curvilinear portion of the gearcase is convex wherein the vibration damping mechanism further comprises a third spring arranged on the first side off 
Regarding claims 19-20, Iio discloses the vibration damping mechanism includes a rail (157) and the counterweight (152/153) includes a mating edge that slides along the rail in response to the striker reciprocating along the reciprocation axis (fig. 3) wherein the counterweight defines a bore extending through the counterweight, wherein the vibration damping mechanism includes a rod extending through the bore, and wherein in response to the striker reciprocating along the reciprocation axis, the counterweight reciprocates along the rod (fig. 3).
	
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particular surface the counterweight has that mates with the gearcase) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060289185 A1 - gearcase and counterweight with respective mating curvilinear portions (figs. 2-8).  See references cited, form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/ROBERT F LONG/Primary Examiner, Art Unit 3731